ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 2008, the Petition to Allow Appeal Nunc Pro *261Tunc and the Petition to Allow Filing of Post Sentence Motion Nunc Pro Tunc are hereby DENIED. This denial does not impact Appellant’s right to file a brief discussing issues that this Court analyzes in an automatic direct appeal from a sentence of death, sec Commonwealth v. Appel, 517 Pa. 529, 539 A.2d 780, 781 (1988); Commonwealth v. Graham, 541 Pa. 173, 661 A.2d 1367 (1995), or issues that were properly preserved below.